958 F.2d 370
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Darwin Rusty SIERS, Defendant-Appellant.
No. 91-6310.
United States Court of Appeals,Fourth Circuit.
Submitted: March 10, 1992Decided: March 27, 1992

Darwin Rusty Siers, Appellant Pro Se.
Michael Warren Carey, United States Attorney, Charleston, West Virginia, f or Appellee.
Before RUSSELL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Darwin Rusty Siers sought relief in the district court from his conviction and sentence, claiming, among other things, that his attorney was ineffective in failing to petition for certiorari and that the district court had not complied with Fed.  R. Crim P. 32(c)(3)(D).  We remanded Siers's ineffective assistance claim for further consideration and remanded his Rule 32 claim for any necessary compliance with the appending requirement.  United States v. Siers, No. 90-7073 (4th Cir.  June 28, 1991) (unpublished).  Siers now appeals the district court's order entered in compliance with our remand directing that the sentencing transcript be appended to the presentence report.


2
We dismiss the appeal as interlocutory because a portion of Siers's motion-the claim alleging that counsel was ineffective in failing to petition for certiorari-remains pending in the district court.  This appeal is neither from a final judgment under 28 U.S.C. § 1291 (1988) nor from an order made appealable by any exception to the final judgment rule.  See 28 U.S.C. § 1292 (1988);  Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).


3
We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.

DISMISSED